DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claims 1-15 and 21-25 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 recites the feature, “at least a first one of the tools of the first set being positioned sequentially immediately between selected tools of the second set; at least a second one and a third one of the tools of the first set being positioned sequentially adjacent to each other between selected tools of the second set”. This is not discussed in the original specification or shown in the original figures.
The original specification discloses FIG. 2 shows an alternative storage block 30 in which the graduated-size apertures that receive the tools are arranged in size sequence along the length of the block, but in rows that are offset from each other. The spaces 32 for metric tools are in a first row 34, and the spaces 36 for fractional tools are in a second row 40 offset from the first. This is analogous to black keys and white keys on a piano keyboard that are arranged sequentially by pitch but with offset striking surfaces.  The Examiner disagrees with this analogy, as seen in this picture, the black keys are between two white keys.

    PNG
    media_image1.png
    328
    898
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    310
    704
    media_image2.png
    Greyscale

Figure 2 would be analogous to a piano keyboard only if all the holes in row 36 were moved in between the holes in row 32.
Claims 2-15 and 21-23 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on claim 1.
Claim 12 recites the limitation "the sets are offset from each other in different rows" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 13 recites the feature, “[w]herein at least some of the retention locations positions are sequentially adjacent to at least one retention locations position of a different measuring system standard”. See 112 rejection of claim 1 supra for further information regarding this rejection.
Claim 15 recites the feature, “[w]herein at least some of the positions of a selected measuring system standard are positioned sequentially between positions associated with a different measuring system standard”. See 112 rejection of claim 1 supra for further information regarding this rejection.
Claim 21 recites the feature, “[w]herein at least three of the tools of the first set being positioned sequentially adjacent to each other between selected (fifth and sixth) tools of the second set”. See 112 rejection of claim 1 supra for further information regarding this rejection.
Claim 22 recites the feature, “[w]herein each of the tools of the second set are positioned sequentially immediately between selected tools of the first set, such that none of the tools of the second set are immediately adjacent to another tool of the second set”. See 112 rejection of claim 1 supra for further information regarding this rejection.
Claim 23 recites the feature, “[w]herein each of the tools of the second set are positioned sequentially immediately between selected tools of the first set, such that none of the tools of the second set are immediately adjacent to another tool of the second set”. See 112 rejection of claim 1 supra for further information regarding this rejection.
Claim 24 recites the feature, “a holder adapted to receive the first and second set of tools in a sequential arrangement by size irrespective of standard; and at least some of the tools of the first standard being arranged immediately adjacent to each other”. See 112 rejection of claim 1 supra for further information regarding this rejection.
Claim 25 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on claim 24.

Claim Rejections - 35 USC § 102

Claim(s) 1, 6-7, 9-11, 14, 15 and 21-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson et al. (U.S. 9,545,707 B2).
With regard to claim 1, Johnson discloses a tool kit comprising: a first set of tools of a first standard and of different sizes (370, Fig. 10; C6:L46-48); a second set of tools of a different second standard and of different sizes (372, Fig. 10; C6:L46-48); a holder (350, Fig. 10) receiving the first and second set of tools arranged sequentially according to size irrespective of standard (Figs. 9/10, in Fig. 10 the holder is in the open position so when the folder is in the closed position like in Fig. 9, which is Fig. 10 where both standards are folded over on each other, the first and second set of tools will be in a sequential arrangement by size irrespective of standard), at least a first one of the tools of the first set being positioned sequentially immediately between selected tools of the second set; at least a second one and a third one of the tools of the first set being positioned sequentially adjacent to each other between selected tools of the second set (Fig. 9).
With regard to claim 6, Johnson as applied in claim 1 above discloses the claimed invention wherein the holder is a body defining a plurality of apertures, each aperture sized to receive a selected tool (C6:L42-47).
With regard to claim 7, Johnson as applied in claim 1 above discloses the claimed invention wherein the tools are connected to the holder and each tool is movable between a stowed position (Fig. 9; C6:L7-8) and an operating position (Fig. 10; C6:L34-36).
With regard to claim 9, Johnson as applied in claim 1 above discloses the claimed invention wherein the tools are wrenches (C9:L46-49).
With regard to claim 10, Johnson as applied in claim 1 above discloses the claimed invention wherein the tools are Allen wrenches (3, Fig. 9; C6:L8-10).
With regard to claim 11, Johnson as applied in claim 1 above discloses the claimed invention wherein the holder defines positions for the first set of tools in a first location and defines positions for the second set of tools in a visually distinct second location (Figs. 9/10).
With regard to claim 13, Johnson as applied in claim 1 above discloses the claimed invention wherein at least some of the positions being sequentially adjacent to at least one position of a different measuring system standard.
With regard to claim 14, Johnson as applied in claim 1 above discloses the claimed invention wherein at least some of the tool elements are sequentially adjacent to at least one tool element of a different measuring system standard (Figs. 9 and 10).
With regard to claim 15, Johnson as applied in claim 1 above discloses the claimed invention wherein at least some of the positions of a selected measuring system standard being positioned sequentially between positions associated with a different measuring system standard.
With regard to claim 21, Johnson as applied in claim 1 above discloses the claimed invention wherein at least three of the tools of the first set being positioned sequentially adjacent to each other between selected (fifth and sixth) tools of the second set.
With regard to claim 22, Johnson as applied in claim 1 above discloses the claimed invention wherein each of the tools of the second set being positioned sequentially immediately between selected tools of the first set, such that none of the tools of the second set are immediately adjacent to another tool of the second set.
With regard to claim 23, Johnson as applied in claim 1 above discloses the claimed invention wherein each of the tools of the second set are separated from the other tools of the second set by at least one intervening tool of the first set (Figs. 9/10).
With regard to claim 24, Johnson discloses a tool kit comprising: a first set of tools of a first standard and of different sizes (370, Fig. 10; C6:L46-48); a second set of tools of a different second standard and of different sizes (372, Fig. 10; C6:L46-48); a holder (350, Fig. 10) receiving the first and second set of tools in a sequential arrangement by size irrespective of standard (Figs. 9/10, in Fig. 10 the holder is in the open position so when the folder is in the closed position like in Fig. 9, which only show the first standard of tools, the tools will be in a sequential arrangement by size irrespective of standard); and at least some of the tools of the first standard being arranged immediately adjacent to each other.

Claim Rejections - 35 USC § 103

Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson as applied in claim 1 above in further view of Crosser (U.S. 6,393,950 B1).
With regard to claim 2, Johnson as applied in claim 1 above discloses the claimed invention.
Johnson does not disclose wherein the first set of tools have a first indicia, and the second set of tools have a second indicia visually distinct from the first indicia, such that a user may identify a standard associated with each tool.
Crosser teaches sets of tools wherein the first set of tools have a first indicia, and the second set of tools have a second indicia visually distinct from the first indicia (Crosser; C3:L5-19), such that a user may identify a standard associated with each tool.
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the system tool identification as taught by Crosser to modify the invention of Johnson in order to provide a contrasting color system in order to quickly identify numbers made for instant identification of the color coded tools (Crosser; C1:L39-40).
With regard to claim 3, Johnson-Crosser as applied in claim 2 above discloses the claimed invention.
Further, Crosser teaches wherein the first indicia and second indicia are different colors (Crosser; C3:L17-19).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the different colors for the first indicia and the second indicia as taught by Crosser to modify the invention of Johnson-Crosser in order to distinguish different standards of wrenches (standard and metric) that appear close in size without having to compare the numbers on every wrench.
With regard to claim 4, Johnson-Crosser as applied in claim 2 above discloses the claimed invention.
Further, Crosser teaches wherein the first indicia and second indicia are different coatings (Crosser; C3:LL10-13 and 17-19).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the different coatings for the first indicia and the second indicia in order to provide quick identification of the tool even if the numerical designations are illegible because of small sizing or dirt obliteration (Crosser; C1:L46- 48).
With regard to claim 5, Johnson as applied in claim 1 above discloses the claimed invention.
Johnson does not disclose wherein tools of the first set have a first visual characteristic in common and tools of the second set have a second visual characteristic distinguishable from the first visual characteristic in common.
Crosser teaches sets of tools wherein tools of the first set have a first visual characteristic in common and tools of the second set have a second visual characteristic distinguishable from the first visual characteristic in common (Crosser, the first set is one same color and the second set is another same color (Crosser; C3:L5- 19).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the differing characteristics as taught by Crosser to modify the invention of Johnson in order to readily distinguish between the first set of tools and the second set of tools.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson as applied in claim 1 above in further view of OU (U.S. 2018/0207789 A1).
With regard to claim 8, Johnson and as applied above in claim 1 discloses the claimed invention.
Johnson does not disclose wherein the tools each define an aperture, and the holder defines a shaft, the apertures receiving the shaft with the tools arranged along the shaft.
OU teaches a kit (OU, 10, Fig.1) wherein the tools each define an aperture, and the holder defines a shaft, the apertures receiving the shaft with the tools arranged along the shaft (OU; Abstract).
It would have been obvious to a user skilled in the art at the time of the effective filing date of the invention to use the teaching of the kit as taught by OU to modify the invention of Johnson in order to receive at least one socket (OU; C6:L2-3).

Claims 12 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson as applied in claims 1 and 24 above respectively in further view of a second embodiment of Johnson [707].
With regard to claim 12, Johnson as applied in claim 11 above discloses the claimed invention.
Johnson does not disclose wherein the tools are arranged by size along one axis and the sets are offset from each other in different rows.
[707] teaches wherein the tools are arranged by size along one axis and the sets are offset from each other in different rows (Fig. 14; C8:L30-33 and L51-53).
It would have been obvious to a person skilled in the art at the time of the effective filing date of the invention to use the teaching of the offset tools as taught by [707] to modify the invention of Johnson so that a user is able to tell the standard of tool by the offset of the tools.
With regard to claim 25, Johnson as applied in claim 24 above discloses the claimed invention.
Johnson does not disclose wherein each of the tools of the second set are separated from the other tools of the second set by at least one intervening tool of the first set.
[707] teaches wherein each of the tools of the second set are separated from the other tools of the second set by at least one intervening tool of the first set (Fig. 14).
It would have been obvious to a person skilled in the art at the time of the effective filing date of the invention to use the teaching of the offset tools as taught by [707] to modify the invention of Johnson so that a user is able to tell the standard of tool by the offset of the tools.



Response to Arguments
Applicant's arguments filed 02 May 2022, have been fully reconsidered but they are not persuasive. 
In response to Applicant's argument in Group I: “applicant’s claimed invention has two subsets or “standards” (e.g. metric and fractional inch) that are arranged by size in a single sequence, regardless of standard. This intermixing or intermingling of tools in an integrated arrangement enables the arrangement purely by size, so that a user seeking the next larger or next smaller size tool can select the next one in the sequence without regard to standard”.  This is incorrect, Applicant's tools are not arranged in a single sequence regardless of standard, each metric and fractional inch are arranged in separate sequences in offset rows see 112 rejections of claim 1 and claim 24.
Further, in response to the Applicant's argument that the cited references fails to disclose all the elements of the claim because it lacks a “single sequence.” Johnson is cited as disclosing a tool set having a “first wing” receiving standard format tools, and a “second wing” receiving metric format tools (C. 6, ll. 46-49, Fig. 10). This is two sequences, not a single sequence. There is no evidence to suggest that there is any relationship between the size-based locations in with wing to relate to the locations on the other wing.
This is incorrect, when looking at Fig. 9 it is obvious that the standard format tools and the metric format tools are in a single sequence.
Further, in response to Applicant's argument cited references fails to disclose all the elements of the claim because it lacks “tools of the first standard being arranged immediately adjacent to each other.” While applicant acknowledges a superficial interpretation that tools on one of Johnson’s are indeed “adjacent to each other, the error in the rejection in in the inconsistency with the allegation that Johnson has a “single sequence.” One presumes that the reading of Johnson disclosing a single sequence divines some kind of alternating arrangement that happily (and implausibly or impossibly) generates applicant’s single sequence by size. Even if that were possible (and there is no evidence that it is in any known tool format standard) then the tortured interpretation to find a “single sequence” would illogically contradict that some tools of on standard were “adjacent” to each other in this context. The rejection can’t have it both ways: either Johnson has a single sequence, or it has some adjacent tools of a single standard.
This argument sounds like the Applicant is saying that the feature “tools of the first standard being arranged immediately adjacent to each other” is impermissible hindsight reasoning. 
Looking at figures 10 it is obvious that tools of the first standard (370/372, Fig. 10) and both of the standards are in a single sequence immediately adjacent to each other. 
The Examiner does not understand the Applicant's argument, “The rejection can’t have it both ways: either Johnson has a single sequence, or it has some adjacent tools of a single standard”.  Fig. 10 of Johnson reads on this feature perfectly, there is a single sequence (either 370 of 372) immediately adjacent to each other.

In response to the Applicant's argument contained in Group II that, “this is logically inconsistent with any allegation that Johnson has tools of the first standard immediately adjacent to each other. Either the tools of each Johnson wing are adjacent to each other, or there are intervening tools. It can’t be both, because there is no suggestion that Johnson discloses (as shown in applicant’s Fig 4) that sometimes in the real world of real tool sizes, an alternating arrangement can’t be attained while providing a single sequence by size”.
This argument is moot due to the Examiner using new prior art.  Further, Applicant's Fig. 4 does not show an alternating arrangement can [sic]? Be attained while providing a single sequence by size.

    PNG
    media_image3.png
    426
    799
    media_image3.png
    Greyscale

Figure 4 shows two sequences in an offset alternating relationship.

In response to Applicant's argument contained in Group III, that Johnson lacks “at least a first one of the tools of the first set being positioned sequentially immediately between (first and second) selected tools of the second set; [and] at least a second one and a third one of the tools of the first set being positioned sequentially adjacent to each other between selected (third and fourth) tools of the second set.”
First, claim 1 actually recites, “at least a first one of the tools of the first set being positioned sequentially immediately between selected tools of the second set; at least a second one and a third one of the tools of the first set being positioned sequentially adjacent to each other between selected tools of the second set.”
Simply put, this encompasses sets that don’t perfectly alternate. Sometimes a tool of one standard is alone between tools of the other standard, and sometimes there will be two tools of that standard together between two adjacent tools of the other standard. This is consistent with the primary “sequentially according to size” limitation that has not been shown in the prior art.  If only a single tool is alone between two adjacent tools of the other size how can it be shown that the tools are in a sequence according to size.  The Examiner believes the Applicant made an illegal amendment to claim 1 for the argument. This amendment could allow the entire appeal brief to be ignored.

In response to the Applicant's arguments contained in Group IV, the cited reference fails to disclose all the elements of the claim because it lacks tools arranged on one axis.
This argument is moot. The Examiner has used new prior art to reject claim 12.

In response to the Applicant's arguments contained in Group V, “the cited reference fails to disclose all the elements of the claim because it lacks the claimed sequential adjacency. The action fails to point out in the drawings or text where the cited references discloses sequential adjacency in any manner that is consistent with its interpretation of other claim elements”. “The cited reference discloses only that a tool of the different standard 1s in its own standard’s sequence, and not in the sequence of the other standard, let alone sequentially adjacent. The adjacency of the cited reference’s two segregated standard sequences does not make a tool sequentially adjacent to any tools of the other standard. The same applies to claim 14’s sequentially adjacent tools, like 13’s sequentially adjacent positions”. See Examiner's arguments to groups I-IV supra.
In response to the Applicant's arguments contained in Group VI, the cited reference fails to disclose all the elements of the claim because it lacks the feature wherein none of the tools of the second set are immediately adjacent to another tool of the second set, even as some of the tool of the first set may be adjacent to each other.
Beyond the distinction that the claimed set does not perfectly alternate, this is a further limitation that only one of the two sets may have adjacent members, and the other one never does, as depicted in Fig. 4.

    PNG
    media_image3.png
    426
    799
    media_image3.png
    Greyscale

None of the tools of the first set are positioned sequentially adjacent to each other between selected (fifth and sixth) tools of the second set, all of the tools are offset.

In response to the Applicant's arguments contained in claim VII that, that the cited reference fails to disclose all the elements of the claim because it lacks the feature wherein none of the tools of the second set are immediately adjacent to another tool of the second set, even as some of the tool of the first set may be adjacent to each other.
Beyond the distinction that the claimed set does not perfectly alternate, this is a further limitation that only one of the two sets may have adjacent members, and the other one never does, as depicted in Fig. 4.
See argument to Group VI supra.

In response to the Applicant's arguments contained in Group VIII, If the Patent Office does not produce a prima facie case of unpatentability, then without more the applicant is entitled to grant of a patent, In re Oetiker, 977 F.2d 1443, 1445, 24 U.S.P.Q.2d 1443, 1444 (Fed. Cir. 1992); In re Grabiak, 769 F.2d 729, 733, 226 U.S.P.Q. 870, 873 (Fed. Cir. 1985). The initial burden of establishing a prima facie basis to deny patentability to a claimed invention is always upon the Patent Office. In re Oetiker, 977 F.2d 1443, 1445, 24 U.S.P.Q.2d 1443, 1444 (Fed. Cir. 1992); In re Piasecki, 745 F.2d 1468, 1472, 223 U.S.P.Q. 785, 788 (Fed. Cir. 1984). Applicants respectfully submit, for the reasons discussed herein below, that even if modified or combined as proposed by Examiner, the proposed combination still fails to yield or disclose all limitations of the claimed invention. Accordingly, Applicants submit that Examiner has not produced a prima facie case of obviousness.

Regarding the rejections under 35 U.S.C. 103, the Supreme Court has held that rejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness. KSR Int’l Co. v. Teleflex Inc., 127 8. Ct. 1727, 1741 (2007). A patent composed of several elements is not proved obvious merely by demonstrating that each of its elements was, independently, known in the prior art. Id. An Examiner must “identify a reason that would have prompted a person of ordinary skill in the relevant field to combine the elements in the way the claimed new invention does,” Id. And, the Examiner must make “explicit” this rationale of apparent reason to combine the known elements in the fashion claimed,” including a detailed explanation of “the effects of demands known to the design community or present in the marketplace” and “‘the background knowledge possessed by a person having ordinary skill in the art.” Id. Anything less than such an explicit analysis is insufficient to support a prima facie case of obviousness.
The Examiner is unsure what features that the Applicant is referring to.

In response to the Applicant's argument contained in group IX that Johnson fails to meet all the limitations to Claim 1 is incorrect.  See arguments to Group III supra.

In response to the Applicant's arguments contained in Group X, “at least a first one of the tools of the first set being positioned sequentially immediately between selected tools of the second set; at least a second one and a third one of the tools of the first set being positioned sequentially adjacent to each other between selected tools of the second set”. 
Applicant notes that the last action wrongly looks to Fig 2 to support indefiniteness or lack of support. Instead, we point to Fig 4:


    PNG
    media_image3.png
    426
    799
    media_image3.png
    Greyscale


This clearly shows the claimed feature of “at least a first one of the tools of the first set being positioned sequentially immediately between selected tools of the second set” depicted at position 84 in the upper row, and the “at least a second one and a third one of the tools of the first set being positioned sequentially adjacent to each other between selected tools of the second set” being depicted by the two adjacent positions” being depicted by the two rightmost position in the upper row. Moreover, this is supported by the paragraph 0015 chart, and by any comparable chart with corrected metric conversion numbers. These facts make it clear that this feature is inherent in the specification.

The action raises an analogy of a piano in error. Applicant introduced this analogy in paragraph 0018 of the original specification to explain the offset row in a single sequence concept. This is further analogous to the fact that black and white piano keys do not evenly alternate, but there are some instances when there are two adjacent white keys between black keys, and others in which white keys are alone immediately between sequential black keys. The action’s apparent objection is that all the black and white keys in its piano analogy because “the black keys are between white keys.” That does not dispute applicant’s position (having studied piano as a child) that one’s fingers strike the white keys well forward of the black keys, and the black keys are struck more rearward than the white key striking area. To the point, the piano analogy raised in the action may be discarded as unhelpful because applicant’s claimed tools are both in a sequence by size, yet in rows offset from each other as shown in Fig 4.
Fig. 4 does not show the different sets of tools (metric and standard) wherein at least a first one of the tools of the first set being positioned sequentially immediately between selected tools of the second set. Fig. 4 shows the sets of tools are offset.
Further, the chart in paragraph 15 leads no further credence to the claim because it is not recited in the claim. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., this is supported by the paragraph 0015 chart) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M VAN BUSKIRK whose telephone number is (571)270-3979. The examiner can normally be reached 11 A.M. - 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M VAN BUSKIRK/           Examiner, Art Unit 3735              

/Anthony D Stashick/           Supervisory Patent Examiner, Art Unit 3735